Title: To Alexander Hamilton from William Jackson, 31 July 1797
From: Jackson, William
To: Hamilton, Alexander


Philadelphia July 31. 1797
Dear Hamilton,
Your letter to Mr. Monroe, which I received under cover on Saturday last, was delivered to him on that day—he said he should not leave Philadelphia until thursday, and gave me to understand that he would write to you.
It appears to me that your publication must go on, as Mr. M did not seem willing to grant the certificate, and I confess I should be unwilling to recommend any compromise short of that.
I am sincerely   Your faithful & affectionate servant
W Jackson
